Citation Nr: 1638834	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  04-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to higher initial ratings for a major depressive disorder rated as 30 percent disabling from December 16, 2003, and 10 percent disabling from July 16, 2013.

5.  Entitlement to a higher initial rating for a major depressive disorder rated as 30 percent disabling from July 16, 2013.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1974 to August 1974 and with the Army from August 1977 to November 1977.

These matters come to the Board of Veterans' Appeal (Board) on appeal from December 2003 and August 2013 rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has a long procedural history so in the interest of brevity the Board will refer the reader to the most recent May 2014 Board remand for that history except to note that the claims of service connection for a left knee disability and hypertension are characterized as original claims despite being the subject of earlier rating decisions for the reasons explained by the Board in April 2007 and May 2014. 

The claim for a higher initial rating for a major depressive disorder rated as 30 percent disabling from July 16, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran has not been diagnosed with hypertension at any time during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that a neck disability is not related to service, arthritis of the neck did not manifest itself to a compensable degree in the first post-service year, and it was not caused or aggravated by a service-connected disability including a fall caused by his service-connected right ankle disability.

3.  The preponderance of the evidence of record shows that a left knee disability is not related to service and arthritis of the left knee did not manifest itself to a compensable degree in the first post-service year.

4.  From December 16, 2003, to July 16, 2013, the preponderance of the evidence of record shows that the Veteran's major depressive disorder is not productive of at least       .

5.  From July 16, 2013, the preponderance of the evidence of record shows that the Veteran's major depressive disorder is productive of at least occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A neck disability was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  A left knee disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  From December 16, 2003, to July 16, 2013, the criteria for at rating in excess of 30 percent for a major depressive disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).

5.  From July 16, 2013, the criteria for at least a 30 percent rating for a major depressive disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks services connection for hypertension, a neck disability, and a left knee disability as well as higher evaluations for his major depressive disorder.  Specifically, as to the service connection claims, in his and his representatives statements to VA they contend he has hypertension, a neck disability, and a left knee disability directly due to his military service.  As to his neck disability, it is also claimed that it was due to a fall caused by his service-connected right ankle disability.  As to his major depressive disorder it is claimed, in substance, that his adverse symptomatology meets at least the criteria for a 30 percent rating at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension and arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Hypertension

A condition precedent for establishing service connection on a direct and presumptive basis is the presence of a current disability.  In this regard, the Veteran's service treatment records and post-service records note problems that could be attributed to hypertension, such as dizziness in September 1977.  However, in September 1977 he was diagnosed was gastritis, not hypertension, and his blood pressure at that time was 120/70.  In fact, the Veteran's service treatment records, including examinations dated in August 1974, August 1977, and September 1977 are negative for a diagnosis of hypertension.  In this regard, when examined in August 1974, August 1977, and September 1977 it was opined that his heart was normal.  Similarly, the Board notes that at the August 1974 examination his blood pressure was 120/76, at the August 1977 examination it was 128/78, and at the September 1977 examination it was 128/78.  

Likewise, the post-service record is negative for a diagnosis of hypertension.  In this regard, the Veteran was provided a VA examination in July 2013 for the express purpose of ascertaining if he had hypertension and the examiner specifically opined that he did not have and never had a diagnosis of hypertension.  In support of this conclusion, the examiner stated as follows: 

Blood pressure on discharge physical of 8/8/74 was 120/76.  Blood pressure on discharge physical of 9/27/77 was 128/78.  Breathing in a bag is not an established treatment for hypertension.  There is no record of this in veteran's C file.  None of the blood pressures in veteran's service records or after service meet diagnostic criteria for hypertension.  There is no diagnosis of hypertension in veteran's medical files.  Veteran does not meet diagnostic criteria for hypertension.  Veteran does not have hypertension and therefore no nexus to military service can be established.

Initially, the Board notes that neither the in-service examiners nor the July 2013 VA examiner's opinion is contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In addition, while the Veteran and other lay persons are competent to report on what they see including having observable symptoms of hypertension, the Board finds more probative the expert opinions provided by the service examiners and the VA examiner because nothing in the record suggesting that the Veteran and other lay persons have the requisite skill and training sufficient to render the needed diagnosis and the medical examiners have greater medical expertise.  See Jandreau; Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of hypertension at any time during the pendency of the appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for hypertension must be denied on a direct and presumptive basis because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.

b.  Neck and Left Knee Disabilities

As to a current disability, the post-service record shows the Veteran being diagnosed with cervical spine degenerative disc disease and left knee arthritis.  See VA examination dated in July 2013.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on having observable symptoms of neck and left knee disabilities, such as pain and lost motion, because these symptoms come to him via his own senses.  See Davidson.  However, the Veteran's service treatment records, including examinations dated in August 1974, August 1977, and September 1977, are negative for an injury, treatment, or a diagnosis of either a neck or a left knee disability.  In fact, when examined in August 1974, August 1977, and September 1977 he neither reported a history of either problem and the examinations of his back and lower extremities were normal.  See Colvin.  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for an injury or a diagnosis of a neck and/or left knee disability.  See Owens.  Accordingly, the Board finds that service connection for neck and left knee disabilities must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the neck and/or left knee in his first post-service year but instead the diagnoses are first reflected decades after service.  Accordingly, the Board finds that entitlement to service connection for neck and left knee disabilities must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for service connection for neck and left knee disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of service in 1977 and the first documented problems with his neck and left knee disabilities at least a decade later to be evidence against finding continuity.  In this regard the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service records, including the August 1974, August 1977, and September 1977 examinations.  Likewise, these lay claims are contrary to what is found in the post-service records, including the May 1978, November 1993, and January 1997 VA examinations in which neither a history or a diagnosis of either disability was provided by the examiner.  

In this regard, and as noted by the July 2013 VA examiner, while the record contains a history of the Veteran seeing a chiropractor because of neck problems as early as 1991, the vast majority of his treatment records show his seeking treatment for a neck problem only after he injured it in an August 1998 motor vehicle accident and again after he injured it in a fall in December 2002.  Likewise, the July 2013 VA examiner also noted that the Veteran's first treatment for left knee problems do not appear in the record until after 1991.  

Also as to the lay claims, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed these claims for VA benefits.

In these circumstances, the Board gives more credence and weight to the service treatment records which neither document an injury or diagnose either disability, in-service examinations which found his back and lower extremities normal, the post-service examinations that were negative for a history or a diagnosis of either disability, and the post-service records that show that the Veteran only started to regularly complain of neck and left knee disabilities after documented post-service injuries than any claims by the Veteran and other lay persons to the contrary.  Therefore, entitlement to service connection for neck and left knee disabilities based on continuity of symptomatology since service must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection for neck and left knee disabilities based on their initial documentation after service under 38 C.F.R. § 3.303(d), the record does not show a medical link between the current neck and left knee disabilities and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the November 2010 VA examiner specifically opined that his neck disability was not due to his military service and the July 2013 VA examiner specifically opined that neither disability was due to his military service.  

As to the neck, the November 2010 examined opined that it is not at least as likely as not that the Veteran has any current cervical spine disability that is otherwise related to service because:

. . . [t]here was no documentation of a cervical spine condition accident or injury that occurred on active duty contained in the service medical records.  There was no mention by the veteran on his separation history or physical exam of a cervical spine condition.  Therefore the veteran's cervical spine condition is not proximately due to active duty service as th[e] no nexus event Veteran has been treated for a cervical spine condition beginning in 1991 which began treatment for C1 subluxation . . . Later veteran suffered motorcycle vs automobile motor vehicle accident with known injury to the cervical spine on 08/21/1998, resulting in months of specialized treatment as documented the claims file . . .

The July 2013 examined also opined, as to the neck disability, as follows:

b. [X] The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. 

c. Rationale: Veteran was not seen for nor treated for a neck condition while on active duty military service. Separation physical of 9/27/77 is silent for a neck condition and exam was normal.  There is no medical evidence of a cervical spine condition or ongoing treatment for a cervical spine condition immediately after discharge.  In 8/1998, 21 years after discharge, veteran was involved in a motor vehicle accident when riding his motorcycle.  It is noted that he sustained a neck injury.  There is medical evidence that in 1991 he was seeing a chiropractor for a neck condition.  Veteran then fell in December 2002 on the stairs and again injured his neck.  Veteran's neck condition was not caused by, incurred in the military while on active duty military service. 

Similarly, as to the left knee disability, the July 2013 examined opined as follows:

[X] The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. 

c. Rationale: Veteran was not seen for nor treated for a left knee condition while on active duty military service. Separation physical of 9/27/77 is silent for any knee condition and exam is normal.  There is no medical evidence for an ongoing left knee condition immediately after discharge.  First evidence of a left knee condition was in 1991, 14 years after discharge when he states he was beaten by police.  This would not be related to service.  In 1999, it was noted that the summer before he fell and contused his knee but that he was not having any problem with the knee at that time.  This infers the acute contusion to the left knee resolved.  X-ray did show mild degenerative changes of a spur.  In 2005, x-rays showed mild degenerative changes of both knees.  Degenerative changes of the knees would not be unusual in a person veteran's age and is part of the aging process.  Veteran also is obese (BMI 36.55) which strains the knees and leads to degenerative changes.  Veteran's left knee condition is not caused by or incurred in active duty military service. 

As to any lay claims from the Veteran and others that his neck and left knee disabilities were caused by his military service, the Board finds the above medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing chronic orthopedic disabilities requires special medical training that these lay persons do not have and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disabilities are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows neck and left knee disabilities are not caused by his military service and service connection is not warranted based on the initial documentation of the disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As to secondary service connection for the neck disability under 38 C.F.R. § 3.310, the Veteran notified VA that he injured his neck in December 2002 when his service-connected right ankle gave way and he fell down some steps.  Moreover, treatment records surrounding this incident include a December 2002 VA Urgent Care Note in which the Veteran reported that he had fallen back striking his neck and back against a step.  The Veteran also stated at that time that "I fell when my ankle gave out."  Thereafter, a July 2003 letter from the appellant's supervisor stated that he had fallen at work over the past year several times due to his ankle giving out.  The supervisor also stated that the Veteran's right ankle bothered his neck because he had to stand constantly on his left side while at work.  In a March 2004 statement in support of claim, the Veteran also informed VA that he had used a cane since 1999 at which time he fell because his right ankle failed and he had struck his back and neck on the steps falling forward.  Furthermore, in April 2004 a VA podiatrist noted that the Veteran had a service-related ankle injury and had since developed other problems including neck problems.

However, the Veteran was provided a VA examination in November 2010 for the express purpose of ascertaining if he had a neck disability that was caused or aggravated by a service connected disability, including as a result of a fall caused by his service-connected right ankle disability.  After a review of the record on appeal and an examination of the Veteran, the examiner opined that the Veteran did not for the following reasons:

. . . Veteran reported to Saginaw VAMC a slip and fall injury due to his right ankle giving away on 12/08/2002 where the treating physician writes 'He is also complaining of mild discomfort on his cervical spine without limitation of motion or any sign of motor or sensory radiculopathy.'  X-ray on that date is by a radiologist to show 'no fracture seen.' 

Veteran continued to complain of cervical pain and had another x-ray at . . . VAMC on 09/30/2003 which was also read by a radiologist as 'MINIMAL OSTEOART[HRITIC] CHANGES COULD BE SEEN.  THERE IS NO FRACTURE OR DEFORMITY.'  Latest x-ray . . . performed 11/15/2010 and interpreted by a radiologist shows again 'Mild osteoarthritic degenerative changes' of the cervical spine.  It would not be possible for the injury of 12/8/2008 to have resulted in the osteoarthritic changes on x-ray exam by 09/30/2003 and yet for this condition to remain as stable as it has between 09/2003 and his latest x-ray on 11/15/2010.  If one reasons that indeed the veteran had rapidly developing osteoarthritis from h[is] 12/2008 injury more advanced changes of the cervical arthritis should be se[en on] 11/2010.  However, the t[wo] cervical x-ray exams are nearly identical, despite taken two years apart.  More likely than not, therefore, the veteran's cervical spine condition relates to the many lifting injuries he has documented in hi[s] claims file that actually prevented him from returning to work since 1991 an[d] which he received treatment by Dr. T. Nugent DC, coupled with the relative[...]  severe motor vehicle accident with cervical spine injury that the veteran su[stained] on 08/21/1998 . . .  it would be more likely to see minimal degenerative changes [t]o cervical spine on x-ray exam 10 years after trauma than it is likely to see degenerative changes of the cervical spine on x-ray 2 years after trauma.  It therefore not at least as likely as not that the veteran has any current cer[vical] spine disability that is proximately due to, or aggravated by, service-conne[cted] right ankle disability.  There is no evidence that the veteran's cervical spi[ne] condition was worsened by the slip and fall injury of 12/08/2008.  In fact at [the] time of the acute injury the veteran was given a narcotic pain medication bu[t] since been controlled with non-narcotic pain medications and antispasmodics indicating a lower level of pain.  Of not[e] is the documentation of the veteran recent admission to Healthsource of Saginaw where he spent 4-5 days without pain medication being provided.  He had no increase in his documented pain condition despite a lack of treatment for the condition. 

Initially, the Board does not find the April 2004 opinion from the VA podiatrist probative because it is not supported by any clinical data or other rationale; unlike the November 2010 VA examiner's opinion.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the Board finds the November 2010 VA examiner's opinion the most probative medical evidence of record.  See Owens.  

As to the lay claims that the Veteran has a neck disability due to the fall caused by his service-connected right ankle disability, the Board finds the VA medical opinion more probative because the healthcare professional has more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between his service-connected right ankle disability and his current neck disorders requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his current neck disability was caused or aggravated by a service-connected disability, including a fall caused by his service-connected right ankle disability, is not competent evidence.  Jandreau.  

Accordingly, because the most probative evidence of record shows that a neck disability was not caused or aggravated by a service-connected disability, including a fall caused by the Veteran's service-connected right ankle disability, the Board finds that secondary service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In conclusion, entitlement to service connection for neck and left knee disabilities must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

The August 2013 rating decision granted service connection for a major depressive disorder and assigned a 30 percent rating from December 16, 2003, and a 10 percent rating from July 16, 2013, both under 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent percent rating is warranted when there is occupational and social impairment with                              .

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

a.  From December 16, 2003, to July 16, 2013

With the above criteria in mind, the Board notes that

b.  From July 16, 2013, to the Present

With the above criteria in mind, the Board notes that at the July 2013 VA examination the Veteran reported problems with both occupational and social impairment.  Specifically it was noted, among other things, that the Veteran had not worked since 2001, he had been married and divorced twice, he has two biological children and his relationship with one of his children is strained, he has three step-children and he no longer has a relationship with any of them, he currently lives in a house alone, and he sees a girlfriend every other day.  The Veteran also reports that he sleeps 11 hours out of a 24 hour period; experiences nightmares once every couple of weeks; he has struggled with anger after the service; he really doesn't know what caused his anger; and he has no interested in any hobbies.  In addition, the examiner noted that the Veteran's medical records show that he had received psychiatric treatment since 1992, including court mandated anger management and a psychiatric hospitalization in 2010 to address suicidality.  It was also noted that the Veteran was taking 3 medications to help with his adverse psychiatric symptomatology [(2mg of risperidone (1/2 pill 2x's daily), 40mg of citalopram (1 pill daily), and 45mg of mirtazapine (1 pill daily))] and the Veteran told the examiner that without being on medication he wouldn't be talking to him.  The examiner thereafter noted that medical records contain evidence of intermittent periods of depressive episodes, irritability/anger, inpatient treatment due to reported suicide attempt, and historical struggles with various life stressors over the years, as well as dream and sleep impairment.  However, the examiner also opined that records over the last 3-4 months have documented stability of symptoms on his current medication regiment.  On examination his insight and judgment were only fair.  Thereafter, the examiner noted that for rating purposes the Veteran symptoms included a depressed mood, disturbances of motivation and mood, and suicidal ideation but these symptoms are not currently present because of his medical regiment.

Similarly, the Board notes that VA treatment records show that the Veteran sought treatment at VA in June 2015 and October 2015 because of exacerbation of his major depressive disorder.  Moreover, when seen in October 2015 the Veteran complained he was unable to sleep, had a drop in his mood, had no energy, and was "depressed as hell."  In October 2015 the Veteran also reported, as to his social impairment, that he was not close to his sister who had recently passed away, he had broken up with his long-time girlfriend, and he had been married three times.  Moreover, when examined in October 20915 the examiner opined that he was quite closed and distant. 

In the Board's view, and granting the Veteran the benefit of any doubt in this matter, the above record which documents social and occupational impairment as well as shows a reoccurrence of even more severe adverse psychiatric symptomatology and a need to take three psychiatric medications every day supports the conclusion that his adverse symptomatology equates to at least occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434.  Therefore, the Board finds that at least a 30 percent evaluation is warranted at all times from July 16, 2013.  

ORDER

Service connection for hypertension is denied.

Service connection for a neck disability is denied.

Service connection for a left knee disability is denied.

An initial rating in excess of 30 percent for a major depressive disorder is denied from December 16, 2003, to July 16, 2013.

At least an initial 30 percent rating for a major depressive disorder is granted from July 16, 2013.


REMAND

As to the claim for a rating in excess of 30 percent for a major depressive disorder at all times from July 16, 2013, the record shows that the Veteran's adverse symptomatology has worsened since his last VA examination in July 2013.  See VA treatment records dated in June 2015 and October 2015.  Therefore, the Board finds that a remand for a new VA examination is needed.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-May 2015 treatment records from the Ann Arbor, Detroit, and Saginaw VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including his post-July 2010 treatment records from Health Source Saginaw.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any current problems due to his major depressive disorder including problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his major depressive disorder.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all adverse psychiatric pathology found to be present since July 16, 2013.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

5.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since May 2015.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


